Vookhies, J.
The plaintiffs and appellants complain of an error committed *566to their prejudice in the judgment rendered by the District Court. The error of which they complain is the omission of an item of one hundred and ninety-six dollars and thirty-nine cents of their claim. The evidence shows, that this error was committed by the plaintiffs’ attorney in writing up the judgment. The correctness of this item is satisfactorily proved. We think the plaintiffs are entitled to the relief which they claim at our hands, but as the error in the judgment is the result of their own act or negligence, equity demands that they should bear the burden of the costs of this appeal.
It is therefore ordered and decreed, that the judgment of the District Court be amended, by adding thereto said sum of one hundred and ninety-six dollars and thirty-nine cents, with legal interest from judicial demand; and so amended, that said judgment be affirmed at the appellants’ costs.